In an action to recover damages for dental malpractice, the defendant appeals from so much of an order of the Supreme Court, Nassau County (McCaffrey, J.), entered May 23, 1986, as denied that branch of his motion which was for partial summary judgment dismissing the plaintiff’s claims with respect to teeth upon which treatment was completed more than three years prior to the commencement of the action.
Ordered that the order is reversed insofar as appealed from, on the law, without costs or disbursements, and that branch of the motion which was to dismiss the plaintiff’s claims with respect to teeth upon which treatment was completed more than three years prior to the commencement of the action is granted.
The defendant treated the plaintiff for a variety of discrete and unrelated dental conditions, on an intermittent basis, for a period of approximately 15 years. We find that the dental services provided by the defendant did not constitute continuous treatment for purposes of tolling the Statute of Limitations until the date of their last consultation (see, Ciciless v Lane, 129 AD2d 759; Landau v Salzman, 129 AD2d 774). Accordingly, all claims predicated upon alleged acts of dental malpractice with respect to teeth upon which treatment was completed prior to May 17, 1981, three years prior to the commencement of the action, must be dismissed as barred by the three-year Statute of Limitations which was in effect at the time of the commencement of this action (CPLR former 214). Mollen, P. J., Brown, Eiber and Sullivan, JJ., concur.